Citation Nr: 0724077	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-23 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether there is new and material evidence to reopen and 
grant a claim for service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from September 1956 to 
September1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).

The Board notes that the veteran has raised a claim for an 
increased rating for a back disability, a claim for service 
connection for swollen hands, and a claim of service 
connection under 38 U.S.C.A. § 1151 for symptoms including 
lung, kidney, and stomach problems and blurred vision due to 
hospital prescribed medications.  The veteran has also 
requested to reopen his claim of service connection for 
asbestosis.  The RO sent a duty to assist letter for these 
claims in April 2006.  It is unclear what further development 
has occurred.  These matters are REFERRED to the RO for the 
appropriate action.


FINDINGS OF FACT

1.  Service connection for a right ear hearing loss was 
denied by the Board in June 2004.  There is new evidence 
presented since June 2004 that relates to unestablished facts 
necessary to substantiate the claim.

2.  Right ear hearing loss was not incurred in active 
service, was not manifested within 1 year of separation, and 
is not causally related to active service. 


CONCLUSIONS OF LAW

1.  The June 2004 Board decision denying service connection 
for right ear hearing loss is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38. C.F.R. § 20.1100 (2004).  

2.  Evidence received since the June 2004 decision is new and 
material, and the claim is reopened.  38 U.S.C.A. §5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

3.  The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. § 1101, 1112, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
request to reopen and the underlying claim for service 
connection, in accord with Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Although the veteran was not provided with notice of 
the disability rating and effective date regulations, because 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records, obtaining Social Security 
Administration records, providing a personal hearing, and 
providing a VA examination.  Consequently, no prejudice 
results from adjudicating the claim at this time.

The June 2004 Board decision denying service connection for 
right ear hearing loss  is final based on the evidence then 
of record.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 
20.1100 (2004).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a) (2004).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The June 2004 Board decision denied service connection due to 
lack of competent evidence suggesting a right ear hearing 
loss was causally related to service.  In April 2005, the 
veteran submitted a June 2003 VA treatment record which 
reports an Ear, Nose, and Throat doctor's finding that the 
veteran's "longstanding asymmetrical [hearing loss] was 
likely due to military noise exposure."  Although this 
treatment record predates the 2004 Board decision, the 
treatment record does not appear to have been associated with 
the claims file until April 2005.  It is not cited by any of 
the RO decisions or the Board decision, and although a 
decision need not cite every piece of evidence considered, 
See Hauck v. Nicholson, 403 F.3d 1303 (Fed. Cir. 2005), in 
this case, the Board finds the lack of discussion of this 
opinion, combined with its absence from the record before 
April 2005, indicates that this record is "new."  The 
opinion is also "material" since it relates to an 
unestablished fact necessary to substantiate the claim, 
namely a nexus between service and the veteran's right ear 
hearing loss.  Consequently, the claim is reopened.  

Having decided that the claim is reopened, the next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has provided the veteran notice as to the 
requirements for service connection; the July 2005 statement 
of the case reopened the claim and considered it on the 
merits; and the veteran's arguments throughout the instant 
appeal have been on the merits.  It is concluded, therefore, 
that there is no prejudice to the veteran in conducting a de 
novo review.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for an organic disease of the nervous system, 
such as high frequency sensorineural hearing loss, when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006); Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995.

The veteran currently has a diagnosis of right ear hearing 
loss.  See 38 C.F.R. § 3.385.  The veteran contends that his 
right ear hearing loss is due to noise exposure in service, 
and his service personnel records indicate that he served as 
a basic infantry man, a motor vehicle operator, and a 
rifleman.  Social Security Administration (SSA) records 
indicate that the veteran worked post-service as a forklift 
operator, a truck driver, and a keel mixer / tile maker.  

Service medical records do not report any complaints or 
findings of hearing loss, and the September 1958 separation 
exam record reports 15/15 bilaterally on the whispered and 
spoken word tests.  The record also notes that the veteran 
was given a 1 physical profile for hearing, which corresponds 
with normal hearing and ears.  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service)).

An October 1973 VA examination also reports that the veteran 
had "grossly normal" hearing.  The record does not report 
any complaints of hearing loss.

An October 2000 private treatment record reports that the 
veteran had "some decreased hearing acuity."  See October 
2000 Roberts treatment record.  The veteran was subsequently 
diagnosed with right ear hearing loss in April 2002.  See 
April 2002 VA audiology record.  The April 2002 VA record 
reports the veteran's history of a gradual decrease in 
hearing for many years, and the veteran reported that he had 
noise exposure both in the military and in civilian life.  

A VA exam was conducted in March 2003 by an audiologist.  The 
record reports the veteran's history of hearing loss stemming 
from exposure to mortar noise, gunfire, and working in the 
motor pool.  The veteran denied occupational and recreational 
noise exposure, which the examiner noted contradicted the 
veteran's April 2002 history.  The examiner noted that there 
was no evidence of a hearing problem at separation from 
service or during the 1973 VA examination, and the examiner 
reports that when he asked the veteran if he received 
treatment for having loss after service, the veteran replied 
that he "won't say, yes or no."  The examiner reported that 
it was unclear how much, if any, noise exposure the veteran 
received during service based on the veteran's contradictory 
histories.  Based on a review of the evidence, however, he 
found it less likely than not that the veteran's hearing 
problem was incurred during active military service.  

A June 2003 VA treatment record reports the veteran's history 
of hearing loss dating back to military service.  See June 
2003 VA Ear, Nose, and Throat treatment record.  The veteran 
was diagnosed with mild to severe left ear hearing loss with 
mild to profound right ear hearing loss.  The record notes 
the examiner's finding that the veteran's longstanding 
asymmetrical hearing loss was "likely due to military noise 
exposure."  A subsequent June 2004 VA audiology record 
reports that the veteran's hearing has been "subjectively 
asymmetrical since military service."  

Service connection is not warranted.  Although the June 2003 
VA treatment record reports the examiner's view that the 
veteran's right ear hearing loss was likely due to military 
service, the examiner did not review the evidence of record 
or provide a rationale for his opinion.  The opinion appears 
solely based on the veteran's reported history, which limits 
the probative value of the positive opinion, especially in 
light of the veteran's different histories of post-service 
noise exposure.  

In contrast to the June 2003 positive opinion, the March 2003 
VA audiologist's opinion was highly probative; it was based 
on a review of the record, and a rationale was provided for 
the opinion.  There is no medical report of hearing loss 
until 2000, approximately 42 years after separation from 
service and after post-service occupational noise exposure.  
Although the veteran and his spouse have opined that the 
veteran's right ear hearing loss is due to service, they, as 
laypersons, are not competent to comment on the presence or 
etiology of a medical disorder; medical evidence is needed to 
that effect.  See Espiritu v. Derwinski, 2 Vet. App. 492.  In 
this case, the probative value of the competent evidence 
against the claim outweighs the evidence in support of the 
claim.  Consequently, service connection is denied.  


ORDER

As new and material evidence has been received, the claim is 
reopened; and, to that extent only, the appeal is granted.  

Service connection for right ear hearing loss is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


